UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1415


In re: LAWRENCE CRAWFORD; YAHYA MUQUIT, a/k/a Yahya Muquit;
ANTHONY COOK; ROBERT MITCHELL; DAVID DUREN; VINCENT
JERODE BEATON, a/k/a Vincent J. Beaton,

                    Petitioners.



On Petition for Writ of Mandamus. (5:17-cv-00105-BHH; 8:16-cv-03909-RBH; 9:16-cv-
03808-TLW-BM; 1:16-cv-03756-MBS; 1:16-cv-03853-RMG; 9:17-cv-00025-CMC-BM)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Crawford, Yahya Muquit, Anthony Cook, Robert Mitchell, David Duren,
Vincent Jerode Beaton, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioners seek multiple forms of mandamus relief, including writs of mandamus

against multiple federal judges and a state court judge. Petitioners also seek to proceed in

forma pauperis and have filed a motion for change of venue. Mandamus relief is a

drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S.

Dist. Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003). Further, mandamus relief is available only when the petitioner has a

clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988). We have reviewed Petitioners’ filings and conclude that Petitioners have

not established that extraordinary circumstances exist warranting mandamus relief. To

the extent Petitioners challenge the district court’s rulings in their respective federal court

actions, mandamus may not be used as a substitute for appeal. In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). And to the extent Petitioners ask that the

named judges be ordered to recuse themselves from participation in their respective

actions, Petitioners have not established extrajudicial bias. See In re Beard, 811 F.2d

818, 826-27 (4th Cir. 1987). Accordingly, although we grant Petitioners’ applications to

proceed in forma pauperis, we deny the motion for change of venue and deny mandamus

relief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED



                                              2